EXHIBIT 10.2


SEPARATION AGREEMENT
 
THIS SEPARATION AGREEMENT (“Agreement”), dated as of April 16, 2013 and
effective as of April 30, 2013, or such later date as the Board of Directors
(the “Board”) of the Company (as defined below) and Richard MacQueen shall
mutually decide upon in writing, not to exceed thirty (30) days from the date
hereof (the “Effective Date”), is by and among American Standard Energy Corp., a
Delaware corporation (“Company”), and Richard MacQueen, an individual and
resident of the state of Arizona (“MacQueen”).  The Company and MacQueen shall
be referred to as the “Parties.”
 
RECITALS:
 
WHEREAS, MacQueen currently is employed as the President of the Company;
 
WHEREAS, MacQueen’s employment with the Company is subject to, among other
things, an Employment Agreement, dated April 15, 2010, as amended (the
“Employment Agreement”);
 
WHEREAS, the Parties mutually have agreed to end MacQueen’s employment with the
Company;
 
WHEREAS, notwithstanding the terms of the Employment Agreement, the Parties
desire to set forth the terms of MacQueen’s separation in this Agreement.
 
NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the Parties hereto, intending to
be legally bound hereby, agree as follows:
 
1. Separation.  Subject to the terms hereof:
 
(a) Effective as of the Effective Date, MacQueen hereby retires as President of
the Company, all of its Subsidiaries, and any other managerial positions
MacQueen has or may have with the Company and its Subsidiaries, including but
not limited to any positions on the board of directors of any
Subsidiary.  MacQueen shall also execute and deliver a notice of retirement as
of the Effective Date.
 
(b) Except as expressly provided herein, following the Effective Date neither
the Company nor any of its Subsidiaries (including any of their predecessors,
successors and assigns) shall have any further obligation to MacQueen in
connection with MacQueen’s employment with the Company, including but not
limited to severance, compensation (including but not limited to bonuses and
commissions), health insurance, life insurance, disability insurance, vacation
pay, sick pay and any similar obligations. 
 
(c) Except as expressly provided herein, following the Effective Date, MacQueen
shall not be entitled to any rights in his capacity as an employee relating to
or arising from the Company or any of its Subsidiaries, including any other
payments or amounts from Company.
 
 
 

--------------------------------------------------------------------------------

 
(d) Notwithstanding any other provision herein to the contrary, the Company
shall enter into a Consulting Agreement with MacQueen, in accordance with the
terms set forth in the Consulting Agreement attached hereto as Exhibit A.
 
2. Payments to MacQueen.
 
(a) Severance Payment.  MacQueen acknowledges and agrees that the Company has no
obligation to pay MacQueen any severance amounts pursuant to the Employment
Agreement.
 
(b) Expense Reimbursement.  The Company agrees to reimburse MacQueen within
thirty (30) days of his submission in writing (such submission to be no later
than the thirtieth day following the Effective Date) to the Company for any
reasonable amounts owed for reasonable business related expenses that were
incurred by MacQueen in accordance with the Company’s reimbursement policy prior
to the Effective Date and which were pre-approved by the Company prior to such
incurrence.
 
(c) Company Stock and Options.
 
(i) Founders Stock.  MacQueen shall retain the 255,103 shares of the Company
common stock designated as “Founders Stock” that were to vest on April 16, 2013
and the 255,103 shares of the Company common stock designated as “Founders
Stock” that were to vest on April 16, 2014 (collectively, the “Founders
Stock”).  Pursuant to this Agreement, the Founders Stock shall become vested
immediately without any further action on the part of the Company or
MacQueen.  The Parties agree that the fair value for the Founders Stock shall be
twenty cents ($.20) per share.
 
(ii) Equity Plans.  MacQueen shall retain the options granted under the
Company’s 2010 Amended and Restated Equity Incentive Plan for 2,600,000 shares
of common stock and the 41,152 options granted under the Company’s 2011 Equity
Incentive Plan (collectively with the 2010 Amended and Restated Equity Incentive
Plan, the “Plans”); provided, however, that the options shall remain subject to
the terms of the applicable Plans.
 
(iii) Deferred Compensation.  MacQueen shall retain the options granted by the
Company as deferred compensation in 2010 for 800,000 shares of common stock; for
purposes of clarification, such deferred compensation options terminate on April
15, 2020 and not three months after MacQueen’s separation from the Company.
 
(iv) Tax Analysis.  The Company will provide a tax analysis to MacQueen of his
tax liabilities, if any, for the 255,102 shares of the Founders Stock that
vested in 2011 and will provide advice to MacQueen related thereto; provided,
however, that MacQueen recognizes that neither the Company nor any of its
representatives or agents are tax experts and agrees that the Company and its
representatives and agents will not be liable for any adverse tax consequences
that MacQueen may experience based upon the tax analysis and advice provided by
the Company.
 
 
2

--------------------------------------------------------------------------------

 
(d) Gross-Up Payments.  The Company and MacQueen acknowledge that,
notwithstanding the Founders Shares Vesting Agreement, dated April 15, 2010 or
any other written or oral agreement or understanding to the contrary, the
Company shall be under no obligation to pay any gross-up payments to MacQueen
for any tax liability in connection with any Founders Stock.
 
(e) Benefits and Other Matters.
 
(i) MacQueen will have the right to continue his participation in the Company’s
group health coverage plan under the applicable COBRA regulations and the
Company shall pay all applicable COBRA premiums for a period of twelve (12)
consecutive months following the Effective Date.
 
(ii) Except as provided in Section 2(e)(i) above, all of MacQueen’s employee
benefits will terminate on the Effective Date.
 
(iii) Within thirty (30) days of the Effective Date, the Company shall pay
MacQueen the amount of $7,280, which amount equals one-half (½) of his
attorney’s fees incurred in connection with and related to this Agreement.
 
(iv) During the period from date hereof through the Effective Date, MacQueen
shall have access to Company email and his personal drive on the Company server
and any other information personal to MacQueen that may reside on any other
Company server.
 
3. Form of Payments; Tax Treatment.
 
(a) Form of Payments.  All payments due under this Agreement shall be made by
wire transfer or by check delivered to MacQueen in good and available funds, the
form of such payment to be directed by MacQueen.  MacQueen shall be responsible
for providing Company accurate wire transfer instructions and/or address for
payments.
 
(b) Tax Treatment.  The Company shall provide MacQueen with any information
relating to the Company necessary to enable MacQueen to prepare his federal and
state income tax returns as soon as such information is available to the
Company.  MacQueen acknowledges that he may be required to obtain extensions of
the date by which his federal and state income tax returns must be filed.
 
4. Representations and Warranties of MacQueen.  MacQueen represents and warrants
to the Company that:
 
(a) the execution and delivery of this Agreement will not be in violation of any
order or decree of any court or any governmental body, to which MacQueen is a
party or which is applicable to MacQueen;
 
(b) he has not retained (1) any equipment and other property owned by the
Company in his possession or (2) any originals and any copies of documents,
notes, computer
 
 
3

--------------------------------------------------------------------------------

 
 
discs, tapes or other tangible or electronic information of any sort which he
has in his possession or under his custody or control that is the property of
the Company or its Subsidiaries and Affiliates, which is not otherwise available
to the public through no fault of MacQueen;
 
(c) he has received all compensation to which he is due for services rendered to
the Company to-date; and
 
(d) he has received all leave to which he is due under the Family and Medical
Leave Act.
 
5. Representations and Warranties of the Company.  The Company represents and
warrants to MacQueen that:
 
(a)           the execution and delivery of this Agreement will not be in
violation of any order or decree of any court or any governmental body to which
the Company is a party or which is applicable to the Company; and
 
(b)           the Company shall comply with all necessary filings and undertake
all action necessary to enable MacQueen to sell his Company stock in accordance
with Rule 144 of the Securities Act of 1933, as amended.
 
6. Survival of Representations and Warranties.  All representations, warranties
and agreements by MacQueen set forth herein shall survive the Effective Date and
remain in effect for a period of two years following the Effective Date.
 
7. Mutual General Releases and Covenants Not to Sue:
 
(a) Releases by MacQueen.  In return for the releases of claims given by Company
herein, and other good and valuable consideration, the sufficiency of which
MacQueen hereby acknowledges, MacQueen agrees and covenants that:
 
(i) MacQueen, on behalf of himself, his attorneys, heirs, executors,
administrators and assigns (together, the “MacQueen Releasors”, and for
avoidance of doubt, the Company is not deemed one of the MacQueen Releasors),
hereby generally releases and forever discharges the Company and its respective
predecessors, successors, assigns, Subsidiaries and Affiliates, directors,
officers, and employees, (together the “Company Releasees” and solely for
purposes of clarification, Company Releasees shall not include Chris Edmonds,
Enerecap Partners, ERC Holding Corp. and any representatives or agents thereof)
from any and all claims, demands, liabilities, suits, damages, losses, expenses,
attorneys’ fees, obligations or causes of action, known or unknown of any kind
and every nature whatsoever, and whether or not accrued or matured, which any of
them may have, arising out of or relating to any transaction, dealing,
relationship, conduct, act or omission, or any other matters or things occurring
or existing at any time prior to and including the Effective Date (including,
but not limited to, any claim against the Company Releasees based on, relating
to or arising under breach of fiduciary duty, wrongful discharge, breach of
contract (whether oral or written), tort, fraud, defamation, negligence,
promissory estoppel, Title VII of the Civil Rights Act of
 
 
4

--------------------------------------------------------------------------------

 
 

  1964, as amended, the Age Discrimination in Employment Act, Americans with
Disabilities Act, Employee Retirement Income Security Act of 1974, as amended,
Fair Labor Standards Act, Family and Medical Leave Act, Arizona Civil Rights
Act, or any other federal, state or local laws or common law) including, but not
limited to, matters arising out of or relating to MacQueen’s ownership in and/or
employment by the Company, or retirement from the Company as a stockholder,
officer, director or otherwise; provided, however, that such general release is
not intended to and shall not (1) limit or release MacQueen’s rights under this
Agreement, (2) release the Company from any of its existing and ongoing
obligations to any of the MacQueen Releasors under this Agreement, (3) limit or
release any indemnification rights of MacQueen as a former director, officer,
employee or agent of the Company as required by the Company (and for avoidance
of doubt, MacQueen shall not have any rights to indemnification, if any,
thereunder with respect to any claim arising out of any breach of this Agreement
by MacQueen), (4) limit or release any rights under any E&O or D&O insurance
policies of Company to the extent applicable to MacQueen or (5) release any
claims arising directly or indirectly out of any violations of any federal or
state securities or tax laws.

 
(ii) MacQueen, on behalf of himself and the MacQueen Releasees, hereby covenants
forever not to assert, file, prosecute, maintain, commence, institute (or
sponsor or purposely facilitate any Person in connection with the foregoing),
any complaint or lawsuit or any legal, equitable or administrative proceeding of
any nature, against any of the Company Releasees in connection with any matter
released in Section 7(a), and represents and warrants to the Company that no
other Person has initiated or, to the extent within his control, will initiate
any such proceeding on his behalf.
 
(iii) MacQueen covenants that MacQueen has disclosed to the Company management
all material information that MacQueen learned during MacQueen's employment with
the Company that may be relevant to the Company's corporate compliance efforts
or that relate in any way to MacQueen's duties to or for Company, including but
not limited to any information relating to any investigation or self-evaluation
process at the Company of which MacQueen is aware; any information MacQueen has
relating to possible unlawful activity, retaliatory actions by the Company or
the Company Releasees, violations or possible violations of any federal or state
securities laws, or potential or pending whistleblower claims or actions; any
information known to MacQueen relating to violations or possible violations of
the Company's corporate compliance plan; and any information that could benefit
the Company in ensuring the Company's compliance with applicable laws, rules, or
regulations; and MacQueen further covenants that there is no such information
known to MacQueen that MacQueen has not yet brought to the attention of the
Company's management.
 
(b) Releases by the Company.
 
(i) The Company, on behalf of itself, the Company Releasees, and its attorneys,
administrators, assigns and successors (together the “Company Releasors”),
hereby generally release and forever discharge MacQueen, and his predecessors,
successors, assigns and Affiliates (which for purposes of this release shall not
include any
 
 
5

--------------------------------------------------------------------------------

 
 
 

  of the Company related parties) and their past and present equity owners,
directors, officers, employees, representatives, agents and attorneys (together
the “MacQueen Releasees”) from any and all claims, demands, liabilities, suits,
damages, losses, expenses, attorneys’ fees, obligations or causes of action,
known or unknown of any kind and every nature whatsoever, and whether or not
accrued or matured, which any of them may have, arising out of or relating to
any transaction, dealing, relationship, conduct, act or omission, or any other
matters or things occurring or existing at any time prior to and including the
Effective Date against the MacQueen Releasees and including, but not limited to,
such matters arising out of or relating to MacQueen’s ownership in Company
and/or employment by Company, or MacQueen’s retirement as an officer or
director; provided, however, that such general release is not intended to and
shall not (1) limit or release Company’s rights under this Agreement; and (2)
release MacQueen from any of MacQueen’s existing and ongoing obligations to any
of the Company Releasors under this Agreement.

 
 
(ii) The Company on behalf of itself and the Company Releasors, hereby covenant
forever not to assert, file, prosecute, maintain, commence, institute (or
sponsor or purposely facilitate any Person in connection with the foregoing),
any complaint or lawsuit or any legal, equitable or administrative proceeding of
any nature, against any of the MacQueen Releasees in connection with any matter
released in this Section 7(b), and represent and warrant to MacQueen that no
other Person has initiated or, to the extent within its control, will initiate
any such proceeding on its behalf.
 
(c) It is the intention of the Parties in executing this Agreement that this
Agreement shall be effective as a full and final accord and satisfaction and
mutual release of and from all liabilities, disputes, claims and matters covered
under this Agreement, known or unknown, suspected or unsuspected between the
MacQueen Releasors and Company Releasors, subject to the provisos set forth
above in Subsections 7(a) and 7(b) as applicable.  In connection with such
waiver and relinquishment, MacQueen and the Company acknowledge that he or it
may hereafter discover claims or facts in addition to or different from those
which he or it now knows or believes to exist with respect to the MacQueen
Releasors or Company Releasors or the subject matter of this Agreement, but that
it is his and its intention hereby fully, finally and forever to settle and
release all of the matters, disputes and differences, known and unknown,
suspected or unsuspected, which now exist, may exist, or heretofore have
existed, between MacQueen and Company, subject to the provisos set forth above
in Subsections 7(a) and 7(b) as applicable.  In furtherance of this intention,
the release contained herein shall be and remain in effect as a full and
complete general release as to the claims of both the MacQueen Releasors and
Company Releasors, subject to the provisos set forth above in Subsections 7(a)
and 7(b) as applicable, notwithstanding the discovery or existence of any such
additional or different claims or facts.
 
(d) ADEA Matters.  MacQueen understands and acknowledges that he has been
offered a period of up to twenty-one days after receipt of this Agreement to
decide whether to sign this Agreement.  With respect to any claims which
MacQueen may have under the Age Discrimination in Employment Act (“ADEA
Claims”), MacQueen further understands and acknowledges that under federal law,
he has the right to revoke this Agreement only with respect
 
 
6

--------------------------------------------------------------------------------

 
 
to his release of ADEA Claims under Section 7 hereof, which revocation must be
communicated to Company in writing within seven days following the day he
executes this Agreement.  Any revocation of MacQueen’s release of ADEA Claims
within that period must be submitted, in writing, to Company, and state, “I
hereby revoke my release of ADEA Claims under Section 7 of the Separation
Agreement dated as of April 16, 2013, provided that all other provisions of said
agreement shall remain in full force and effect.”  To be effective, the
revocation notice must be delivered to the President of Company within seven
days of MacQueen’s execution of this Agreement. Should MacQueen not exercise his
right to revoke his release of ADEA Claims under Section 7 hereof within seven
days of the date of execution, such release of ADEA Claims under this Agreement
shall be held in full force and effect, and each party shall be obligated to
comply with its requirements. Should MacQueen exercise his right to revoke his
release of ADEA Claims under this Subsection 7(d) hereof within seven days of
the date of execution in compliance with the above requirements, this Agreement
shall be null and void in all aspects.
 
8. Mutual Non-Disparagement.
 
(a) MacQueen shall not, directly or indirectly, make or cause to be made and
shall cause the Affiliates controlled by MacQueen not to make or cause to be
made, any disparaging, denigrating, derogatory or other negative, misleading or
false statement orally or in writing to any Person, including, without
limitation, to members of the oil and gas community, press and investors in,
competitors of and advisors to the Company and its Affiliates and Subsidiaries,
about the Company and its Affiliates and Subsidiaries or their respective
members, officers or employees, or the investment or business strategy or plans,
policies, practices or operations of the Company or its Affiliates and
Subsidiaries, provided that the provisions of this section shall not restrict
MacQueen from making accurate statements that are required by law in good faith
in a court of law or arbitration proceeding or other legal dispute resolution
forum or pursuant to a court or regulatory proceeding or order.
 
(b) The Company shall not, directly or indirectly, make or cause to be made and
shall cause Affiliates, Subsidiaries, employees, directors, consultants, and
officers that are controlled by the Company not to make or cause to be made, any
disparaging, denigrating, derogatory or other negative, misleading or false
statement orally or in writing to any Person about MacQueen including, without
limitation, to members of the oil and gas community, press and investors in,
competitors of and advisors to the Company and its Affiliates and Subsidiaries,
provided that, the provisions of this section shall not restrict the Company or
its employees or officers from making accurate statements that are required by
law in good faith in a court of law or arbitration proceeding or other legal
dispute resolution forum or pursuant to a court or regulatory proceeding or
order.
 
9. Confidentiality.  MacQueen shall not directly or indirectly reveal, divulge,
disseminate, disclose, publicize, or communicate to any Person, other than
authorized members, officers, and employees of the Company, in any manner
whatsoever, any Confidential Information (as defined below) of the Company, any
Company Affiliate or subsidiary or any of their respective officers, directors,
partners, principals, stockholders, members or employees without the prior
written consent of the Company.   As used herein, “Confidential Information”
means any and all information disclosed to or known by MacQueen as a direct or
indirect
 
 
7

--------------------------------------------------------------------------------

 
 
consequence of or through MacQueen’s affiliation or employment with the Company
(including, but not limited to, client or customer information and data,
portfolio holdings, research, financial analyses, financial information,
procedures, know-how, documents, materials and plans) unless such information is
(i) generally available to the public from a source other than a Person owing a
duty of confidentiality to the Company, (ii) obtained by MacQueen from a third
party not under a similar obligation of confidentiality to the Company,
(iii) required to be disclosed by law, judicial or governmental process or
order, administrative proceeding, discovery, request, or similar process
provided that MacQueen provides prior written notice to the Company of such
disclosure so that the Company may have a reasonable amount of time to seek a
protective order enjoining such disclosure, or (iv) the subject of a written
waiver executed by the Company for the benefit of MacQueen.
 
10. Non-Solicitation of Employees.  MacQueen recognizes that he possesses and
will possess confidential information about employees of the Company and its
Subsidiaries and Affiliates relating to their education, experience, skills,
abilities, compensation and benefits, and inter-personal relationships with
customers of the Company and its Subsidiaries and Affiliates.  MacQueen
recognizes that the information he possesses and will possess about these
employees is not generally known, is of substantial value to the Company and its
Subsidiaries and Affiliates in developing their Business and in securing and
retaining customers, and has been and will be acquired by him because of his
position with the Company.  MacQueen agrees that, from the Effective Date and
for a period of two (2) years thereafter, he will not, directly or indirectly,
(i) solicit or recruit any employee of the Company or any of its Subsidiaries or
Affiliates (a “Current Employee”) or any Person who was an employee of the
Company or any of its Subsidiaries or Affiliates during the twelve (12) month
period immediately prior to the Effective Date (a “Former Employee”) for the
purpose of being employed by him or any other entity, or (ii) hire any Current
Employee or Former Employee, or (iii) provide employment (including
self-employment), directorship, consultative or other services to any business,
individual, partner, firm, corporation, or other entity that hires a Former
Employee within two (2) years of the Effective Date of this Agreement.  This
Section 10 does not include, and expressly excludes, Jessica Lewis.
 
11. Stand Still.  MacQueen agrees that, for a period of two (2) years from the
Effective Date, neither MacQueen nor any of his agents, affiliates, attorneys or
employees, alone or with others, will in any manner: (i) acquire, agree to
acquire, or make any proposal (or request permission to make any proposal) to
acquire any securities (or direct or indirect rights, warrants, or options to
acquire any securities) or property, leases or other interests of the Company
(other than property transferred in the ordinary course of the Company’s
business), unless such acquisition, agreement, or making of a proposal shall
have been expressly first approved by (or in the case of a proposal, expressly
first invited by) the Company’s Board of Directors or unless, in the case of any
securities (or direct or indirect rights, warrants, or options to acquire any
securities) of the Company, such acquisition will not cause MacQueen to own more
than ten percent (10%) of the Company’s issued and outstanding common stock;
(ii) solicit proxies from shareholders of the Company or otherwise seek to
influence or control the management or policies of the Company or any of its
affiliates; or (iii) assist (including, without limitation, by knowingly
providing or arranging financing for that purpose) any other person in doing any
of the foregoing.
 
 
 
8

--------------------------------------------------------------------------------

 
12. Injunctive Relief.  MacQueen acknowledges that the breach of any of the
restrictive covenants or agreements contained herein will give rise to
irreparable injury to the Company, and will not be adequately compensable in
damages.  Notwithstanding the provisions of Section 17 of this Agreement, the
Company may seek and obtain injunctive relief in Court against the breach or
threatened breach of the foregoing undertakings, in addition to any other legal
remedies which may be available. MacQueen further acknowledges and agrees that
the covenants contained herein are necessary for the protection of the Company’s
legitimate business interests and are reasonable in scope and content.  If a
court or arbitrator declines to enforce the restrictive covenants herein on the
basis of their geographic or temporal scope, then the court or arbitrator shall
enforce the restrictive covenants to the fullest extent allowable by law, and
the court or arbitrator may modify the terms of the restrictive covenants to
reflect the broadest geographic and temporal scope allowed by law.  The Company
may seek injunctive relief in a court of competent jurisdiction notwithstanding
the provisions of Section 17 of this Agreement.
 
13. Cooperation, Office and Return of Company Property.
 
(a) In connection with this Agreement and the transactions contemplated hereby,
each party shall execute and deliver such additional documents and instruments
reasonably requested by any other party that may be necessary or appropriate to
effectuate and perform the provisions of this Agreement and the transactions
contemplated hereby.
 
(b) Except as specifically provided herein, following the Effective Date,
MacQueen shall not use or have access to the Company’s offices, equipment, files
or other property.  On or prior to the Effective Date, MacQueen shall return to
the Company all equipment, supplies and other property of the Company.
 
(c) The Parties agree that the item listed on Exhibit B attached hereto is the
personal property of MacQueen, and MacQueen may remove such property from the
Company’s offices by providing the Company twenty-four (24) hours' notice at any
time prior to the Effective Date.
 
14. Expenses and Taxes.  Except as set forth in Section 2(e)(iii) hereof, each
party to this Agreement shall bear its respective expenses, including legal fees
and taxes, which arise as a result of the transactions contemplated herein.
 
15. Notices.  All notices, consents or other communications required or
permitted to be given under this Agreement shall be in writing and shall be
deemed to have been duly delivered and received when delivered personally or one
(1) business day after being sent by a nationally recognized overnight delivery
service, postage or delivery charges prepaid or five (5) business days after
being sent by registered or certified mail, return receipt requested, postage
charges prepaid, in each case, to the other Parties at their respective address
set forth below:
 
                 If to Richard MacQueen, as follows:
 3350 E. Sagittarius Court
 Chandler, AZ  85249



 
9 

--------------------------------------------------------------------------------

 

With a copy to:
Greenberg Traurig, LLP
Attn: Brian J. Schulman
2375 East Camelback Road, Suite 700
Phoenix, AZ 85016


If to American Standard Energy Corp., as follows:
Attn:  J. Steven Person
400 W Illinois, Suite 950
Midland, TX  79701


With a copy to:
Baker Donelson Bearman Caldwell & Berkowitz, PC
Attn:  Tonya Mitchem Grindon
211 Commerce Street, Suite 800
Nashville, TN 37201


Any party may change such party’s address for notice and the address to which
copies must be sent by giving notice of the new addresses to the other Parties
in accordance with this Section 12, provided that any such change of address
notice shall not be effective unless and until received.
 
16. Miscellaneous.  This Agreement constitutes the entire agreement between the
Parties with respect to the subject matter hereof, supersedes all prior
agreements or understandings of the Parties relating thereto (including, without
limitation, the Employment Agreement) and shall not be modified or amended in
any fashion except by instrument in writing signed by the party charged with
such modification or amendment.  This Agreement shall be binding upon and shall
inure to the benefit of the Parties hereto and their respective successors,
heirs and assigns; provided that, (a) MacQueen shall not assign his rights or
obligations under this Agreement without the prior written consent of the
Company (provided that an assignment in accordance with the laws of descent and
distribution due to the death of such party shall not be prohibited), and (b)
Company may assign its respective rights and obligations under this Agreement,
provided that any such assignment shall not release the Company of its
obligations hereunder without the prior written consent of MacQueen.  Each of
the Company Releasees and the MacQueen Releasees may rely upon and are third
party beneficiaries of the applicable release provisions in favor of such
MacQueen Releasees in Section 7 hereof.  Except as specifically provided in the
preceding sentence, nothing expressed or referred to in this Agreement is
intended or shall be construed to give any Person other than the Parties to this
Agreement or their respective successors or permitted assigns any legal or
equitable right, remedy or claim under or in respect of this Agreement or any
provision contained herein.  This Agreement may be executed in any number of
counterparts (which counterpart signature page may be an original or a
facsimile, pdf or other copy of such original), each of which shall be deemed an
original but all of which together shall constitute a single instrument.  In the
event any party hereto is in breach or default of its obligations under this
Agreement, each other party that has a claim with respect thereto shall have the
right to pursue such remedies under this Agreement or otherwise available at law
or in equity, which remedies shall be cumulative and non-exclusive, provided
that, each party shall have a period of five (5) business days for a payment
default and thirty (30) days for
 
 
10

--------------------------------------------------------------------------------

 
 
all other breaches or defaults following the date of delivery of written notice
of such breach or default in which to cure such breach or default (but only to
the extent such breach or default is capable of being cured).
 
17. Choice of Law; Arbitration; Consent to Service of Process.
 
(a) This Agreement and all claims or causes of action (whether in contract or
tort) that may be based upon, arise out of or relate to this Agreement, the
relationship of the Parties hereto, the nature of the duties of the Parties
hereto to one another or the negotiation, execution or performance of this
Agreement (including any claim or cause of action based upon, arising out of or
related to any representation, warranty or covenant made in, or in connection
with the negotiation, execution and delivery of, this Agreement or as an
inducement to enter into this Agreement) (individually, a “Claim”, and,
collectively, “Claims”) will be governed by and in strict accordance with the
substantive laws of the State of Delaware without giving effect to principles of
conflicts of laws.
 
(b) Any Claim shall be resolved by a binding arbitration, to be held in Phoenix,
Arizona pursuant to the Federal Arbitration Act and in accordance with the
then-prevailing Employment Arbitration Rules of the American Arbitration
Association (the “AAA”).  The AAA shall select one arbitrator who shall be
qualified and have experience with respect to the matters subject to such
Claim.  Each party shall bear its own expenses incurred in connection with
arbitration.  The arbitrator shall determine the party or Parties responsible
for the payment of the fees and expenses of the arbitrator based upon the
relative merits of the respective arguments made by the Parties with respect to
the Claim(s).  The arbitrator shall render its final award within 60 days,
subject to extension by the arbitrator upon substantial justification shown of
extraordinary circumstances, following conclusion of the hearing and any
required post-hearing briefing or other proceedings ordered by the
arbitrator.  Any discovery in connection with arbitration hereunder shall be
limited to information directly relevant to the applicable Claim.  The
arbitrators will state the factual and legal basis for the award.  The decision
of the arbitrators in any such proceeding will be final and binding and not
subject to judicial review and final judgment may be entered upon such an award
in any court of competent jurisdiction, but entry of such judgment will not be
required to make such award effective.  Any action against any party hereto
ancillary to arbitration, including any action for provisional or conservatory
measures or action to enforce an arbitration award or any judgment entered by
any court in respect of any thereof may (and shall only) be brought in any
federal or state court of competent jurisdiction located in Phoenix, Arizona,
and the Parties hereto hereby irrevocably submit to the non-exclusive
jurisdiction of any federal or state court located in Phoenix, Arizona over any
such action.  The Parties hereby irrevocably waive, to the fullest extent
permitted by applicable law, any objection which they may now or hereafter have
to the laying of venue of any such action brought in such court or any defense
of inconvenient forum for the maintenance of such action.  Each of the Parties
hereto agrees that a judgment in any such action may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
 
(c) Each of the Parties hereto hereby consents to process being served by any
party to this Agreement in any suit, action or proceeding by the delivery of a
copy thereof in accordance with the provisions of Section 16.
 
 
11

--------------------------------------------------------------------------------

 
 
(d) If legal action is instituted to enforce and/or interpret this Agreement, or
any part hereof, the prevailing party will be entitled to reasonable attorneys'
fees, in addition to actual costs and expenses incurred in connection with such
action.
 
18. Defined Terms.  For purposes of this Agreement:
 
“Affiliate” means, as to any specified Person, any other Person controlling or
controlled by or under common control with such specified Person.
 
“Business” means an oil and natural gas production company engaged in the
acquisition and development of leaseholds of oil and natural gas
properties located in (i) the Permian Basin of West Texas and Eastern New
Mexico, (ii) the Eagle Ford Shale Formation of South Texas, (iii) the Bakken
Shale Formation in North Dakota, (iv) the Niobrara Shale Formation of Wyoming
and Nebraska, (v) the Eagle Bine Shale Formation in South East Texas, and (vi)
the Gulf Coast of South Texas, herein referred to as the Gulf Coast.
 
“Control,” when used with respect to any specified Person, means the power to
direct the management and policies of such Person, directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise;
and the terms “controlling” or “controlled” have meanings correlative to the
foregoing.
 
“Person” means any individual, corporation, partnership, limited liability
company, joint venture, association, joint stock company, trust (including any
beneficiary thereto), unincorporated organization, other entity or government or
any agency or political subdivision thereof.
 
“Including” or “include” means “including without limitation” unless the context
otherwise requires.
 
“Subsidiaries” means American Standard Energy Corp., a Nevada corporation, and
ASEN 2 Corp., a Delaware corporation.
 
19. Drafting.  The Parties acknowledge and agree that this Agreement was the
subject of negotiation and that no provision hereof shall be construed against
one party by reason of the rule of construction that a document should be more
strictly construed against the party that drafted or prepared such document or
whose agent drafted or prepared such document.  In addition, each party
acknowledges that it has been advised and has had the opportunity to seek the
advice of independent legal counsel.  Further, each party acknowledges that it
has been advised that this Agreement may have tax consequences and that it
should seek and has had the opportunity to seek the advice of an independent tax
adviser.
 


 
[Remainder of page intentionally left blank.]
 

 
12 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be duly
executed on behalf of the Parties hereto, all as of the day and year first above
written.
 
 
 

  Company:       American Standard Energy Corp.

 
 

  /s/ J. Steven  Person  

  By:           J. Steven Person     Its:           Director and Authorized
Signatory  

 


 

  MacQueen:       /s/ Richard MacQueen   Richard MacQueen

 



Signature page to Separation Agreement
 


 
13 

--------------------------------------------------------------------------------

 

Exhibits Not Included